Citation Nr: 0207632	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  93-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement and asthma, for the 
period of December 14, 1981 to April 6, 1986.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement and asthma, for the 
period of April 7, 1986 to September 6, 1990.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement and asthma, for the 
period of September 7, 1990 to March 18, 1992.  

4.  Entitlement to a rating in excess of 60 percent for the 
service-connected pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement and asthma, for the 
period of March 19, 1992 to the present.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO that assigned the following disability ratings for the 
service-connected pulmonary sarcoidosis with history of 
bilateral carotid gland enlargement:  no percent on December 
14, 1981; 30 percent on June 18, 1991; and 60 percent on 
March 19, 1992.  The veteran appeals for a higher rating for 
her service-connected pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board remanded this case to the RO in January 1998, July 
1999 and December 2000 for additional development.  

The Board notes that, in a July 1999 rating decision, service 
connection for pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement, was expanded to include 
asthma.  

In a subsequent decision in December 1999, the RO assigned 
the following disability ratings for the service-connected 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma:  no percent on December 14, 
1981; 10 percent on April 7, 1986; 30 percent on September 7, 
1990; and 60 percent on March 19, 1992.  



FINDINGS OF FACT

1.  The veteran's service-connected pulmonary sarcoidosis, 
beginning on December 14, 1981 through April 6, 1986, is 
shown to have been manifested by complaints of facial 
swelling with consequent difficulty swallowing and a cough; 
clinical findings show there is no interference with 
endocrine functions and no abnormalities of the respiratory 
system.  

2.  The veteran's service-connected pulmonary sarcoidosis, 
beginning on April 7, 1986 through June 1, 1986, is shown to 
have been productive of mild respiratory impairment, with 
complaints of a chronic cough but no shortness of breath.  

3.  The veteran's service-connected pulmonary sarcoidosis, 
beginning on June 2, 1986 through March 18, 1992, is shown to 
have been productive of moderate impairment and manifested by 
dyspnea on exertion, shortness of breath, chronic cough, 
wheezing, and a decrease in exercise tolerance.  

4.  The veteran's service-connected pulmonary sarcoidosis, 
beginning on March 19, 1992 through October 6, 1996, is shown 
to have been productive of severe impairment and manifested 
by chronic and severe dyspnea on exertion (which was helped 
with steroid therapy); there is no evidence of marked loss of 
weight or other evidence of severe impairment of health 
productive of total incapacity.  

5.  The veteran's service-connected pulmonary sarcoidosis, 
beginning on October 7, 1996 to the present, is shown to 
require the daily use of systemic high dose corticosteroids 
(Prednisone and Medrol) for control of her respiratory 
condition.  



CONCLUSION OF LAW

The veteran's service-connected pulmonary sarcoidosis, with 
history of bilateral carotid gland enlargement and asthma, 
has met the criteria for the assignment of the following 
ratings:  no percent from December 14, 1981 through April 6, 
1986; 10 percent from April 7, 1986 through June 1, 1986; 30 
percent from June 2, 1986 through March 18, 1992; 60 percent 
from March 19, 1992 through October 6, 1996; and 100 percent 
from October 7, 1996.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.97 including Diagnostic 
Codes 6600 (effective on October 7, 1996), 6602 (effective 
prior to and on October 7, 1996), 6802 (effective prior to 
October 7, 1996), 6846 (effective on October 7, 1996); 
§ 4.119 including Diagnostic Code 7915 (effective prior to 
and on March 25, 1992).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from April 1977 to April 
1980.  A careful review of the service medical records shows 
periodic treatment for enlargement of the parotid glands 
beginning in February 1978.  A biopsy of the minor labial 
salivary glands in July 1979 found no evidence of sarcoid 
present.  In January 1980, the veteran was seen for swelling 
of the parotid glands, and the diagnosis included rule out 
sarcoidosis.  In February 1980, the veteran indicated that 
she did not desire a separation medical examination.  

The VA outpatient records show that in June 1980 the veteran 
complained of having swelling in the face.  In February 1981, 
she sought treatment for a cough producing phlegm.  Her 
weight was 115 pounds.  

In January 1982, the RO received the veteran's claim of 
service connection for swelling of glands and sarcoidosis.  

On a May 1982 VA examination, the veteran complained that she 
had problems swallowing because her glands seemed to swell 
overnight.  Her weight was 121 pounds.  Her lymphatic and 
hemic systems were within normal limits.  There were no 
abnormalities detected in the respiratory system.  It was 
noted on examination of the endocrine system that she had 
been told of having chemical diabetes for which she was 
treated with diet.  There was no diagnosis of a pulmonary 
disorder.  

In a July 1982 decision, the RO granted service connection 
and assigned a no percent rating for bilateral parotid gland 
enlargement, effective on December 14, 1981.  

The VA outpatient records show that, beginning on April 7, 
1986, the veteran was seen for complaints of a sore throat 
and a cough for the past six months.  An examination revealed 
that she was not short of breath.  An X-ray studies showed 
diffuse coarse reticular infiltration of both lungs, and 
mediastinal and peribronchial lymphadenopathy.  The diagnosis 
was that of pulmonary sarcoidosis.  

In a May 1986 pulmonary consultation, the veteran complained 
of having a chronic cough without sputum of six months' 
duration, wheezing of one week's duration, and no dyspnea.  
An examination revealed that the lungs had mild crackles.  
There was no adenopathy.  The assessment was that of probable 
sarcoid.  

The VA hospital records show that, beginning on June 2, 1986, 
the veteran was hospitalized for three days with a diagnosis 
of sarcoidosis.  She complained of having occasional night 
sweats, but this was very nonspecific.  It was noted that 
pulmonary function tests showed, in part, results of an FEV-1 
of 66 percent predicted and a restrictive pattern.  She was 
to begin Prednisone therapy (40 mg. a day) depending on the 
outcome of a certain test (an MTB stain).  She was discharged 
with no restrictions on activity and on a regular diet.  

The VA outpatient records show that, in August 1986, it was 
noted that the veteran was to continue Prednisone therapy 
(oral, 40 mg. every other day).  Her pulmonary function tests 
showed prebronchodilator results of an FEV-1 of 60 (and 63) 
percent predicted, an FEV-1/FVC of 80 (and 83) percent, total 
lung capacity of 76 percent of predicted, and DLCO of 95 
percent predicted.  These results were interpreted as showing 
a mild to moderate restrictive ventilatory defect.  Her 
weight was 117 pounds.  

In May 1987, it was noted that the veteran had been taking 
Prednisone (10 mg. a day) until two to three months ago when 
she ran out.  She reported that she was currently without 
pulmonary symptoms (i.e., no cough, dyspnea on exertion, or 
shortness of breath).  In the assessment, it was noted that 
her sarcoid had probably resolved, except for some 
questionable associated eye complaints.  She was to 
discontinue any steroid medication.  

In June 1987, it was noted that results of a pulmonary 
function test were unchanged with a slight decrease in total 
lung capacity.  In December 1987, the veteran reported having 
continuing shortness of breath, dry cough, and recurrent 
pharyngitis.  The impression was that of sarcoidosis, and the 
doctor stated that he was unsure if the disease was active or 
if evidence of chest X-ray study worsening was due to 
scarring.  

The VA outpatient records in February 1988 show that the 
veteran continued to complain of cough, sometimes productive 
of clear sputum and shortness of breath aggravated by a co-
worker's smoking.  It was noted that she had previously been 
placed on steroids in June 1986 for nine months.  She 
reported that her physical exercise consisted of running 
twice a month and exercising on the weekends.  The impression 
was that of sarcoidosis, stage III, stable.  Her pulmonary 
function tests showed prebronchodilator results of an FEV-1 
of 48 percent predicted, an FEV-1/FVC of 79 percent, total 
lung capacity of 60 percent of predicted, and DLCO of 54 
percent predicted.  These results were interpreted as being 
consistent with a moderate restrictive ventilatory defect.  
Her weight was 115 pounds.  

The VA outpatient records in August 1990 show that the 
veteran underwent pulmonary function tests which reflected 
prebronchodilator results of an FEV-1 of 46 (and 50) percent 
predicted, an FEV-1/FVC of 73 (and 74 and 70) percent, total 
lung capacity of 80 percent of predicted, and DLCO of 84 
percent predicted.  The postbronchodilator results of FEV-1 
of 50 percent predicted and an FEV-1/FVC of 74 percent 
demonstrated mild improvement.  These results were 
interpreted as showing a mixed obstructive and restrictive 
ventilatory defect.  Her weight was 110 pounds.  

The VA outpatient records show that, on September 7, 1990, 
the veteran was seen in the pulmonary clinic (it was noted 
that she had not been seen there since February 1988).  She 
denied having any acute respiratory problems but had 
continued to have chronic shortness of breath, decrease in 
exercise tolerance, and a chronic nonproductive cough.  A 
chest X-ray study showed improvement since 1988.  The 
assessments were those of sarcoidosis and possible 
bronchitis.  She was to be evaluated for possible Prednisone 
therapy.  

In October 1990, the veteran reported feeling well, with no 
increased shortness of breath or cough.  She stated that she 
felt the best that she had ever felt since she had been 
diagnosed with sarcoidosis.  Her medication was an Albuterol 
inhaler.  The assessment was that of sarcoidosis, stable, not 
active at present.  

In March 1991, the veteran's weight was 109.  In April 1991, 
the veteran was seen in the pulmonary clinic.  She denied 
having an increase in shortness of breath, dyspnea on 
exertion, or chest pain.  Her chest was clear.  Her 
medication was an Albuterol inhaler.  The impression was that 
of sarcoidosis, not active at present.  

In a June 1991 letter, the veteran requested that she be re-
evaluated for her condition known as sarcoidosis, which had 
affected her lungs.  

In a September 1991 decision, the RO denied her claim of 
service connection for sarcoidosis.  The veteran appealed 
this decision to the Board.  In a November 1991 statement, 
she indicated that she suffered some of the same symptoms at 
present as she had during active duty, such as swollen 
glands, easy fatigability, shortness of breath, and 
productive cough.  

The VA outpatient records show that, in December 1991, the 
veteran's sarcoidosis was stable and that she took Azmacort 
and Ventolin for asthma (she had episodes of dyspnea and 
wheezing with exercise and secondary to smoke).  She denied 
having a cough and fever.  

In February 1992, she complained of having a cough that was 
sometimes productive.  The assessment was that of probable 
bronchitis, asthma (still with mild wheezing sometimes), and 
sarcoid (stable).  A few weeks later it was noted that her 
bronchitis had resolved after a course of antibiotics but 
that she continued to have a chronic cough (there was diffuse 
wheezing on the end of expiration).  In March 1992, the 
veteran complained of coughing with traces of blood.  

The VA hospital records show that, beginning on March 19, 
1992, the veteran was hospitalized for six days for 
sarcoidosis and bronchitis with hemoptysis.  She reported 
that she had not required any steroids for treatment of her 
disability since her original treatment for sarcoidosis.  A 
chest CT scan showed dense markings in the right upper lobe 
with several empty cavities contained within, which was 
consistent with old chronic inflammatory scarring.  A 
bronchoscopy was normal. 

The veteran's pulmonary function tests showed 
prebronchodilator results of an FEV-1 of 42 percent 
predicted, an FEV-1/FVC of 58 percent, total lung capacity of 
83 percent of predicted, and DLCO of 69 percent predicted.  
(There was no improvement in test results after the veteran 
took bronchodilators.)  It was noted that these results 
showed essentially no change from previous tests in July 
1991.  In the impression, it was noted that the veteran had a 
history of sarcoidosis which had been relatively stable over 
the past few years and seemed to have developed a bronchitis 
over the past month with an element of mild hemoptysis, which 
was most consistent with a hematoma organized in the cavity 
seen on plain chest films.  Her discharge medications 
included those of Azmacort inhaler, Beconase nasal spray, and 
an Albuterol inhaler.  

A March 1992 statement from a VA doctor indicates that the 
veteran had severe lung disease and that contact with air 
pollutants such as chemicals or smoke would make her 
breathing even more difficult.  

The VA outpatient records in April 1992 show that a 
prescription for Prednisone (20 mg., in tapering dose) was 
written for the veteran in regard to a diagnosis of asthma 
and a history of sarcoidosis.  It was noted that she was 
being seen in the allergy and asthma clinic.  Her weight was 
106 pounds.  Later in the month, she was seen in the 
pulmonary clinic.  Her lungs were clear and she stated that 
she felt much better but was still coughing occasional pink 
sputum.  The diagnosis was that of sarcoidosis with some 
increase in dyspnea.  

In an April 1992 memo from a VA doctor, it was noted that the 
veteran was followed for sarcoidosis which had resulted in 
damage to her lungs and should not be exposed to a smoke-
filled environment.  In July and August 1992, she was seen 
with complaints of increased dyspnea and cough, and her 
Prednisone dosage was increased accordingly (i.e., to 20 mg. 
orally every day for a week and then every other day).  

At an August 1992 RO hearing, the veteran testified that she 
took Prednisone (10 mg. a day) ever since April 1992, with an 
aim to eventually being weaned from the medication.  She said 
that she also took other medications for her lungs, such as 
Azmacort inhaler, which she said she had taken for several 
years.  

The VA outpatient records show that, in September and October 
1992, the veteran was having a difficult time tolerating 
Prednisone (10 mg. on Mondays, Wednesdays, and Fridays) and 
complained of heart flutters.  She was noted to have Class IV 
sarcoidosis.  

It was noted by a doctor in October 1992 that the veteran had 
no extrapulmonary symptoms and that consideration was made to 
giving the veteran Prednisone on low dose levels.  

In November 1992, pulmonary function tests showed 
prebronchodilator results of an FEV-1 of 34 percent 
predicted, an FEV-1/FVC of 60 percent; and postbronchodilator 
results of an FEV-1 of 31 percent predicted and an FEV-1/FVC 
of 55 percent, and DLCO of 51 percent predicted.  (A private 
pulmonary function test early in the month showed results of 
an FEV-1 of 20 percent predicted and an FEV-1/FVC of 53 
percent.)  At the end of the month, the veteran was seen with 
complaints of chest pains, with increased pains on 
inspiration.  Her weight was 102 pounds.  The diagnosis was 
that of possible bronchitis, sarcoidosis and musculoskeletal 
chest pain.  

The medical records dated in November and December 1992 from 
Jairaj Prashad, M.D., indicate that the veteran was followed 
for pulmonary sarcoidosis and asthma.  

In a December 1992 note, the doctor stated that the veteran 
was totally and permanently disabled due to sarcoidosis.  In 
a December 1992 record, he noted that the veteran's pulmonary 
sarcoidosis was stage IV with severe symptomatology and 
limited options on treatment (he prescribed Prednisone on a 
decreasing dosage, from 5 mg. every other day for two weeks 
and then discontinued).  

In a December 1992 statement, a Chief of the Pulmonary 
Disease Section of a VA Medical Center (VAMC), stated that he 
had followed the veteran for a chronic lung condition since 
1986.  He stated that her disease had progressed to a severe 
stage and that she was considered to be medically impaired to 
perform normal duties at the present time.  

The VA outpatient records show that, in December 1992, the 
veteran reported that she was doing poorly, with complaints 
of shortness of breath and dry cough.  She reported that she 
was able to do less now before getting short of breath.  Her 
medications included Prednisone (10 mg. every other day), 
Azmacort inhaler, and Proventil.  A chest X-ray study, taken 
the previous month, was noted to seemingly show an increase 
in fibrosis since April 1992.  Her pulmonary function tests 
showed results of an FEV-1 of 34 percent predicted and an 
FEV-1/FVC of 60 percent.  It was noted that these results 
were worse than August 1990.  The impression included that of 
sarcoidosis and bronchitis.  The veteran's Prednisone was 
increased to 40 mg. every other day for two weeks and then 
decreased to 20 mg. until her next appointment.  

Later in the month, in the primary care clinic, the veteran 
had complaints of bronchitis symptoms.  In January 1993, she 
reported gaining three pounds in the past month but still 
felt shortness of breath.  Her Prednisone was increased to 20 
mg. every other day.  In February 1993, she complained of 
having occasional shortness of breath, cough with green 
sputum, and heart palpitations.  She denied fever.  Her 
pulmonary function tests showed prebronchodilator results of 
an FEV-1 of 39 percent predicted, an FEV-1/FVC of 54 percent, 
and DLCO of 58 percent predicted; and postbronchodilator 
results of an FEV-1 of 43 percent predicted and an FEV-1/FVC 
of 61 percent.  The assessment was that of shortness of 
breath/sarcoidosis, and she was prescribed Prednisone (10 mg. 
every other day) and an Albuterol inhaler.  

The records from the Social Security Administration dated in 
February and March 1993 indicate that the veteran was awarded 
disability benefits due to sarcoidosis, effective in January 
1993 when she stopped working.  

The VA outpatient records show that, in April 1993, the 
veteran was seen in the pulmonary clinic.  She reported 
having a mild cough.  The impression was that of sarcoidosis, 
probably not active.  The doctor noted that he wanted to 
decrease her steroid (Prednisone) dosage.  

In May 1993, it was noted that the veteran's sarcoidosis was 
inactive (her main problem was hives).  Her lungs were clear 
with no wheezes.  The doctor noted that she needed to taper 
off oral steroids.  She was subsequently seen in the allergy 
and asthma clinic.  It was noted that she took Prednisone (10 
mg. every other day) to be increased to every day due to an 
allergic skin reaction (hives).  

In August 1993, the veteran was seen in the pulmonary clinic 
with complaints of having cough with green sputum and some 
right upper dull chest pain.  She denied having night sweats 
or weight loss.  It was noted that she was currently being 
treated with Prednisone (10 mg. every other day).  A chest X-
ray study showed an infiltrate in the right upper lobe.  The 
assessment was that of stable sarcoid, with a possible fungus 
ball in the right upper lobe.  

In September 1993, the veteran reported that she was coughing 
less (nonproductive) and had no night sweats, fever, or 
weight loss.  In October 1993, sarcoidosis was in remission.  
At that time, she was taking Prednisone every other day and 
her breathing had been stable although with dyspnea on 
exertion.  She complained of having a persistent cough.  The 
assessment was that of sarcoid with pulmonary fibrosis and 
stable bronchitis.  In January 1994, as her breathing became 
somewhat short, her Prednisone was increased.  

At a March 1994 hearing, the veteran testified that she had 
very severe shortness of breath and could not take walks 
without resting.  She said that taking Prednisone helped her.  

The VA outpatient records show that, in April 1994, the 
veteran reported having chronic dyspnea on exertion but no 
worsening.  It was noted that she had been on Prednisone, 
which stabilized her condition, off and on since 1986.  

In May 1994, her weight was 117 pounds.  In June 1994, 
pulmonary function tests showed prebronchodilator results of 
an FEV-1 of 49 percent predicted, an FEV-1/FVC of 53 percent, 
and DLCO of 72 percent predicted; and postbronchodilator 
results of an FEV-1 of 51 percent predicted and an FEV-1/FVC 
of 54 percent.  

In August 1994, the doctor indicated that he wanted to taper 
off the veteran's Prednisone (but acknowledged that he might 
not be able to due to her allergies).  In December 1994, it 
was noted that attempts to wean the veteran from Prednisone, 
as in August 1994, resulted in worsening of her allergies and 
shortness of breath.  It was noted that her breathing was 
better but that she still had exertional dyspnea after 
walking one block.  

The medical records dated from January to March 1995 from Dr. 
Jairaj Prashad indicate that the veteran was followed for 
pulmonary sarcoidosis.  It was noted that she started 
coughing when her Prednisone was reduced (i.e., to 5 mg. 
every other day), so her medication was increased (i.e., to 
10 mg. daily).  

In February 1995, the veteran was doing fairly well without 
any change in shortness of breath, coughing, wheezing, and 
chest pain.  Her pulmonary function tests showed results of 
an FEV-1 of 36 percent predicted, an FEV-1/FVC of 65 percent.  
In March 1995, her weight was 112 pounds.  

In April 1995, the medical records dated from April 1992 to 
April 1995 were received from David Perrick, M.D., of Allergy 
and Asthma Associates.  The records show the treatments and 
pulmonary function tests administered in relation to the 
veteran's pulmonary complaints and a chronic skin condition 
which was suspected to be related to her sarcoid.  For her 
conditions, she was treated with bronchodilators, including 
steroid-based inhalers, oral steroids (Prednisone), and other 
medications.  

The veteran's pulmonary function tests conducted in the 
spring and summer months of 1992 and 1993 were interpreted as 
mainly showing severe obstruction and restriction.  The tests 
showed results of an FEV-1 of 39, 44, 48, 38, 45, 43, 46, 49, 
23, and 45 percent predicted, an FEV-1/FVC of 57, 60, 66, 51, 
61, 77, 68, 58, 29, and 57 percent.  

On a May 1995 VA examination, the veteran reported that she 
first noted symptoms of sarcoidosis and asthma while in the 
service.  She denied any history of heart problems except for 
a "funny heartbeat" for which she now took Verapamil 
(prescribed by a private doctor).  It was noted that she had 
been on Prednisone since 1992 (and was currently taking 5 mg. 
daily).  She reported that her asthma was manifested by 
occasional wheezing (after exertion), shortness of breath, 
and cough.  She stated that dust and smoke exacerbated her 
problem.  

On examination, the veteran's lungs were clear to 
auscultation.  The heart had a regular rate without murmurs, 
gallops, or rubs.  It was noted that a chest X-ray studies in 
December 1994 revealed fibrotic changes that were most severe 
at the bases but also noted throughout the lungs and that 
there had been no progression of these findings since 1986.  
The assessments were those of sarcoidosis and asthma.  
Subsequent pulmonary function tests that month showed results 
of an FEV-1 of 50 percent predicted, an FEV-1/FVC of 56 
percent, and DLCO of 66 percent predicted; and 
postbronchodilator results of an FEV-1 of 53 percent 
predicted and an FEV-1/FVC of 55 percent.  In June 1995, the 
VA examiner noted that he had reviewed the claims folder.  

The VA outpatient records show that, in May 1995, the veteran 
was followed up in the pulmonary clinic.  It was noted that 
an attempt would be made to wean the veteran from Prednisone.  
In June 1995, her weight was noted to be 105 pounds.  In July 
1995, she was discontinued on Azmacort and continued on 
Albuterol, Atrovent, and Prednisone (10 mg.).  

In August 1995, it was noted that, since Prednisone was 
decreased a few days previously, the veteran had experienced 
an increase in coughing and shortness of breath.  The 
medication was thus increased.  Subsequent pulmonary function 
tests that month showed prebronchodilator results of an FEV-1 
of 49 percent predicted, an FEV-1/FVC of 50 percent, and DLCO 
of 67 percent predicted; and postbronchodilator results of an 
FEV-1 of 56 percent predicted and an FEV-1/FVC of 54 percent.  

In September 1995, the veteran indicated that her asthma 
symptoms had improved on desensitization shots but still 
continued to have significant frequency of a skin eruption.  
Her medications included Prednisone (10 mg. every other day).  

In a September 1995 decision, the Board granted service 
connection for pulmonary sarcoidosis.  

In a September 1995 decision, the RO assigned the following 
disability ratings for the service-connected pulmonary 
sarcoidosis, combined with service-connected history of 
bilateral carotid gland enlargement:  no percent on December 
14, 1981; 30 percent on June 18, 1991; and 60 percent on 
March 19, 1992. 

In a September 1995 statement, the veteran disagreed with the 
ratings assigned to her service-connected pulmonary 
sarcoidosis, contending that her disability was pronounced 
and thus warranted a 100 percent rating.  She also contended 
that higher ratings were warranted for her condition 
retroactive to the time she filed her claim for service 
connection in January 1982.  She stated that the RO failed to 
consider her asthma in association with her severe 
sarcoidosis.  

In a November 1995 statement of an attending physician, Dr. 
Jairaj Prashad indicated that the veteran had stage IV 
sarcoidosis, that since 1979 she had increasing shortness of 
breath and fatigability, and that she was totally and 
permanently disabled from her job.  

The VA outpatient records in December 1995 and January 1996 
show that the veteran was seen on a follow up visit for 
sarcoidosis (she complained of a persistent cough).  Her 
pulmonary function tests in December 1995 showed 
prebronchodilator results of an FEV-1 of 47 percent 
predicted, an FEV-1/FVC of 49 percent, and DLCO of 60 percent 
predicted; and postbronchodilator results of an FEV-1 of 53 
percent predicted and an FEV-1/FVC of 55 percent.  Her lungs 
were clear to auscultation.  Her weight was 103 pounds.  

In January 1996, the medical records dated from November 1992 
to December 1995 were received from Dr. Jairaj Prashad.  The 
records show management, in conjunction with VA, of severe 
pulmonary sarcoidosis and treatment of acute bronchitis.  

In November 1995, the veteran was admitted to the Baptist 
Medical Center for four days with nausea, weight loss of 10 
pounds, fever, chills, and shortness of breath.  Her 
pulmonary function tests showed prebronchodilator results of 
an FEV-1 of 52 percent predicted, an FEV-1/FVC of 60 percent, 
and DLCO of 55 percent predicted; and postbronchodilator 
results of an FEV-1 of 54 percent predicted and an FEV-1/FVC 
of 64 percent.  These results were interpreted as showing 
moderate obstructive defect with air trapping and mild 
diffusion impairment.  A chest X-ray study showed no active 
disease present.  She was discharged in an improved 
condition.  

The VA outpatient records in March 1996 show that the veteran 
complained of having increased shortness of breath as of late 
with cough productive of greenish sputum.  The chest was 
clear to auscultation.  

In letters received in March 1996, the veteran argued that 
her sarcoidosis and other illnesses that coexisted with the 
disorder warranted a 100 percent rating.  She stated that she 
was unable to work due to the severity of the sarcoidosis.  
She stated that her condition was marked by no energy, easily 
fatigability, aching joints, increasing shortness of breath, 
an unusual heart beat, persistent coughing, skin rashes, 
deteriorating eyesight, weight loss, stomach cramps, mood 
swings, swelling and pulmonary hypertension.  

In an April 1996 decision, the RO denied service connection 
for asthma.  

In a May 1996 statement, the veteran contended that, as her 
sarcoidosis was currently at stage four, it had to have 
progressed to such an extent during the 1980s that it would 
have met the criteria for a compensable rating for the period 
from December 1981 to June 1991.   

The VA outpatient records in May 1996 show that the veteran 
complained of having increasing shortness of breath.  Her 
chest was clear to auscultation.  Her weight was 102 pounds.  
Her pulmonary function tests that showed prebronchodilator 
results of an FEV-1 of 55 percent predicted, an FEV-1/FVC of 
53 percent, and DLCO of 66 percent predicted; and 
postbronchodilator results of an FEV-1 of 54 percent 
predicted and an FEV-1/FVC of 55 percent.  Later in the 
month, she reported that she had an occasional feeling of 
"suffocation" with episodes increasing over the past six 
months to a year.  Her weight was 105 pounds.  Her 
medications (Atrovent and Albuterol) were adjusted.  

In statements dated in November 1996, December 1996 and 
January 1997, Dr. Jairaj Prashad indicated that the veteran 
had pulmonary sarcoidosis, stage IV, severe with dyspnea at 
rest since December 1993.  He noted that a chest X-ray study 
in November 1992 showed diffused fibrocavitary changes with 
bulla in both apices and severe scarring.  He reiterated that 
it was his opinion that she had total and permanent 
disability as a result of her sarcoidosis and had been unable 
to work since January 1993.  In a November 1996 physician's 
statement, he noted that the veteran had severe shortness of 
breath.  

In January 1998, the Board remanded the case to the RO for 
additional development.  In a March 1998 response, the 
veteran indicated that Dr. Prashad was her only non-VA health 
care provider.  

On an April 1998 VA pulmonary examination, the veteran 
reported that she stayed chronically short of breath, even at 
rest.  She described using multiple meter dose inhalers 
(including Azmacort Atrovent, Albuterol, and Flonase) and 
stated that these did not tend to work for her.  She reported 
that she was also on chronic steroid therapy (i.e., Medrol).  
She reported that she was having terrible difficulties with 
her pulmonary disease and felt like she had become 
symptomatically worse over the past several months.  

The VA examiner noted that the veteran had an echocardiogram 
performed recently at the VA which showed normal left 
ventricular systolic function without any gross valvular 
abnormalities.  The examiner also detailed other recent 
heart-related tests which were essentially benign.  

The VA examiner noted that a pulmonary function test 
performed in February 1998 showed prebronchodilator results 
of an FEV-1 of 48 percent predicted and an FEV-1/FVC of 52 
percent (postbronchodilator results did not much change), 
which was interpreted as being consistent with a moderately 
severe obstruction.  

The examiner added that another pulmonary function test 
performed in April 1998 showed prebronchodilator results of 
an FEV-1 of 50 percent predicted and an FEV-1/FVC of 54 
percent (postbronchodilator results showed no change), which 
was interpreted as being consistent with a moderate 
obstruction.  The veteran denied any fever or night sweats.  
She noted that she had gained weight since being on 
Prednisone (i.e., from 95 pounds to 110 pounds).  She denied 
any significant daytime hypersomnolence or hemoptysis.  She 
did not use home oxygen therapy.  

On examination, the veteran was in mild respiratory distress.  
She was tachycardic with audible S4.  Her lungs had coarse 
inspiratory and respiratory wheezing.  Her extremities were 
without clubbing, cyanosis, or edema.  The impression was 
that of stage IV sarcoidosis with moderate to moderately 
severe shortness of breath, chronically; and steroid 
dependency.  

On an August 1998 VA pulmonary examination, the veteran 
reported having the same symptoms as she had before on her 
April 1998 examination.  She denied any history of cor 
pulmonale or chronic lower extremity edema but reported she 
was chronically short of breath.  She also denied any history 
of hemoptysis, daytime hypersomnolence, weight gain or loss, 
fever or night sweats since the previous VA examination.  

The VA examiner noted that the veteran did not have any 
evidence of pulmonary hypertension by echocardiogram (but he 
noted that she would consider undergoing a Swan-Ganz 
catheterization if a second echocardiogram did not reveal 
evidence of pulmonary hypertension).  A physical examination 
was not performed.  The impression was that of sarcoidosis 
with questionable pulmonary hypertension, asthma secondary to 
sarcoidosis, and steroid dependency.  

The VA examiner commented that the veteran's asthma was 
likely the result of her underlying sarcoidosis, with her 
asthma being manifested by wheezing and shortness of breath.  
It was noted that recent pulmonary function tests did not 
disclose any effect with bronchodilator therapy and that it 
was thus felt that her "asthma" was purely due to 
sarcoidosis.  The examiner noted that it was likely termed 
"asthma" in the past secondary to her manifestations of 
wheezing and shortness of breath when, in actuality, it 
represented stage IV sarcoidosis.  

In a July 1999 decision, the Board granted service connection 
for asthma, determining it to be part and parcel of the 
veteran's service-connected pulmonary sarcoidosis, and 
remanded the case to the RO for additional development. 

In a December 1999 decision, the RO assigned the following 
disability ratings for the service-connected pulmonary 
sarcoidosis, with history of bilateral carotid gland 
enlargement and asthma:  no percent on December 14, 1981; 10 
percent on April 7, 1986; 30 percent on September 7, 1990; 
and 60 percent on March 19, 1992.  

On an April 2000 VA pulmonary examination, it was noted that 
the veteran took verapamil for pulmonary hypertension.  She 
reported that she had a productive cough of white sputum and 
became dyspneic with 20 feet of exertion.  She stated that 
she was currently taking Proventil, Atrovent, and Azmacort 
metered dose inhalers and was housebound due to the pollen 
which aggravated her breathing.  She also reported having 
paroxysmal nocturnal dyspnea and wheezes at night and that 
minimal activity caused her to be tachycardic.  

On examination, there was a right ventricular heave but no 
left ventricular heave.  The lungs had expiratory wheezes 
bilaterally.  The extremities showed no clubbing, cyanosis, 
or edema.  It was noted that pulmonary function tests 
performed in July 1999 showed a prebronchodilator result of 
an FEV-1 of 44 percent predicted (this and other values did 
not improve with bronchodilator therapy).  The examiner noted 
that these results had been worsening since 1998, revealing a 
severe obstructive ventilatory defect with also a restrictive 
process.  

The results of a Holter test performed in March 2000 were 
noted.  The diagnoses were those of sarcoidosis stage IV and 
pulmonary hypertension.  The examiner stated that the latter 
diagnosis was most likely secondary to the sarcoidosis.  

On a May 2000 VA cardiology examination, the examiner noted 
that he had been requested to evaluate the veteran for 
pulmonary hypertension.  The veteran reported that she took 
multiple bronchodilators including an inhaled steroid (she 
noted that she had been off Prednisone for the past several 
years).  She reported significant dyspnea on exertion with 
little change in her baseline dyspnea over the last few 
years.  It was noted that she had had no heart 
catheterizations performed.  

The veteran reported having a history of frequent 
palpitations which had improved significantly since she had 
been placed on verapamil.  She reported no paroxysmal 
nocturnal dyspnea and no problems with peripheral edema.  The 
diagnoses were those of sarcoidosis with pulmonary 
involvement, obstructive/restrictive lung disease secondary 
to sarcoidosis and history of asthma, and history of 
palpitations which had been successfully treated with 
verapamil.  

The VA examiner remarked that, on physical examination, the 
veteran had no findings suggestive of significant pulmonary 
hypertension but that she surely would have some degree of 
secondary pulmonary hypertension given her underlying 
pulmonary pathology.  He did not feel the necessity of having 
her undergo a right heart catheterization.  

In a May 2000 decision, the RO granted service connection and 
assigned a 10 percent rating for pulmonary hypertension as 
secondary to the service-connected pulmonary sarcoidosis, 
effective on May 3, 1996.  

In an October 2000 statement, the veteran reiterated that she 
was not satisfied with the percentage disability ratings 
assigned for her pulmonary sarcoidosis, stating that they 
were not the maximum allowed under the rating criteria.  

In December 2000, the Board remanded this case to the RO for 
additional development (i.e., a Supplemental Statement of the 
Case concerning the rating action taken in December 1999).  

In a February 2002 statement, the veteran indicated that she 
had been informed of The Veterans Claims Assistance Act of 
2000 (VCAA) and of how it applied to her current claim.  She 
indicated that currently there was no other evidence needed 
to substantiate her claim.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in September 1995, April 1996, July 1996, 
December 1999, and May 2000), Statement of the Case (in April 
1996), and Supplemental Statements of the Case (in December 
1996, November 1998, June 2000, January 2001, March 2002), 
the RO has notified her of the evidence needed to 
substantiate her claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical centers).  The RO has also sought and 
obtained examinations, to include those conducted in 1998 and 
2000, regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which she declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected pulmonary sarcoidosis, with 
history of bilateral carotid gland enlargement and asthma, is 
currently rated as follows:  no percent beginning on December 
14, 1981; 10 percent beginning on April 7, 1986; 30 percent 
beginning on September 7, 1990; and 60 percent beginning on 
March 19, 1992.  The RO rated the disability under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, for bronchial asthma.  However, 
during the course of this appeal the service-connected 
disability has been rated under various codes.  

Initially, in July 1982, when service connection was 
established for bilateral parotid gland enlargement, the RO 
evaluated the disability by analogy (38 C.F.R. § 4.20) to 
benign new growths (any specified part of endocrine system) 
under 38 C.F.R. § 4.119, Diagnostic Code 7915.  Under this 
Diagnostic Code, the rating is based on interference with 
endocrine functions, using any applicable endocrine analogy.  
Effective on March 25, 1992, this code was revised, which now 
provides that benign neoplasms of any specified part of the 
endocrine system are rated as residuals of endocrine 
dysfunction.  

In September 1995, after service connection was granted for 
pulmonary sarcoidosis, the RO combined this disability with 
the previously service-connected history of bilateral parotid 
gland enlargement and rated the entire condition by analogy 
(38 C.F.R. § 4.20) to unspecified pneumoconiosis under 38 
C.F.R. § 4.97 including Diagnostic Code 6802 (effective prior 
to October 7, 1996).  

Under this Diagnostic Code, a 30 percent rating is warranted 
when the condition is moderate with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  A 60 percent rating is 
warranted when the condition is severe, with extensive 
fibrosis and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  

A 100 percent rating is warranted when the condition is 
pronounced, with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  

On October 7, 1996, new rating criteria for sarcoidosis with 
pulmonary involvement was added to VA's Schedule for Rating 
Disabilities and are found in 38 C.F.R. § 4.97 including 
Diagnostic Code 6846.  The RO then rated the veteran's 
service-connected disability in accordance with the new 
criteria.  

Under this new Diagnostic Code, a 60 percent rating is 
warranted for sarcoidosis where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  

A 100 percent rating is warranted for sarcoidosis where there 
is cor pulmonale; or cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  This code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  

Diagnostic Code 6600 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  A 60 percent evaluation requires 
FEV-1 of 40 to 55 percent predicted, or; FEV-I/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97 including Diagnostic Code 6600 (2001).  

In December 1999, after service connection was granted for 
asthma as part and parcel of the service-connected pulmonary 
sarcoidosis, the RO combined this disability with the 
previously service-connected pulmonary sarcoidosis with a 
history of bilateral parotid gland enlargement, and rated the 
entire condition under 38 C.F.R. § 4.97 including Diagnostic 
Code 6602, for bronchial asthma.  

Under this Diagnostic Code, a 60 percent rating for bronchial 
asthma is warranted for FEV-1 of 40- to 55-percent predicted; 
or FEV- 1/FVC of 40 to 55 percent; or at least monthly visits 
to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

A 100 percent rating for bronchial asthma is warranted for 
FEV-1 less than 40-percent predicted; or FEV-1/FVC less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or requirement of daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A note following these criteria 
indicates that in the absence of clinical findings of asthma 
at the time of the examination a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97 
including Diagnostic Code 6602 (2001).  

Effective prior to the establishment of the new rating 
criteria on October 7, 1996, the old rating criteria for 
bronchial asthma were as follows:  a 10 percent rating is 
warranted for mild bronchial asthma manifested by paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is warranted 
for moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  

A 60 percent rating is warranted for severe bronchial asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent rating is warranted for 
pronounced bronchial asthma manifested by very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  A note following 
these criteria indicates that in the absence of clinical 
findings of asthma at the time of the examination a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97 including Diagnostic Code 6602 (1996).  

As the veteran's claim for a higher rating for pulmonary 
sarcoidosis with history of bilateral carotid gland 
enlargement and asthma was pending when the regulations 
pertaining to evaluating lung conditions were revised, she is 
entitled to the version of the law most favorable to her, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000. 

The medical evidence shows that, in recent years, the veteran 
has had numerous disabilities involving the pulmonary, 
dermatologic and cardiac systems, among others.  Although 
sarcoidosis is a condition known for affecting numerous 
organs and tissues, this appeal primarily pertains to 
sarcoidosis as it affects the pulmonary system, for which the 
veteran is service connected.  It is noted that she is 
service-connected for pulmonary hypertension as secondary to 
pulmonary sarcoidosis and for a skin disorder.  


A.  An increased (compensable) rating for the period of 
December 14, 1981 to April 6, 1986

Considering all the evidence and the old rating criteria of 
analogous Diagnostic Code 7915, the Board finds that a 
compensable evaluation is not reflected in the objective 
manifestations of the veteran's service-connected disorder.  
The record shows that for this initial period the veteran was 
not diagnosed with pulmonary sarcoidosis.  She had few 
complaints at this time, and they concerned swelling in the 
face (she reported that it affected her ability to swallow) 
and a cough producing phlegm that was apparently acute and 
transitory (there was no follow up treatment after a February 
1981 complaint).  

In order to satisfy the criteria for a compensable rating, 
the veteran would have to show that her service-connected 
bilateral parotid gland enlargement produced interference 
with endocrine functions.  38 C.F.R. § 4.119 including 
Diagnostic Code 7915.  

There were no objective manifestations of such an 
interference shown on either the VA outpatient records or the 
May 1982 VA examination.  Further, the VA examination did not 
show evidence of a chronic pulmonary disorder, so evaluating 
the veteran's disability under codes applicable to 
respiratory disorders is not warranted.    

Given these scant medical findings, Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma, for the period of December 14, 
1981 to April 6, 1986.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied in regard to 
this period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes that, throughout the claims folder, the RO 
has used the terms "parotid" and "carotid" in apparently 
referring to the same gland.  Initially, the veteran was 
service connected for bilateral "parotid" gland 
enlargement, which became bilateral "carotid" gland 
enlargement after service connection for pulmonary 
sarcoidosis was established in 1995.  

According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988), these glands are separate and distinct entities.  
There is no evident reason why the RO changed the 
terminology.  As a biopsy in service was performed on the 
salivary glands, it appears that "parotid" is the correct 
term.  Nevertheless, as there is no post-service evidence 
that either the parotid or carotid glands have caused a 
cognizable disability, the Board finds that the issue is of 
insignificant concern in the present case.   


B.  A rating in excess of 10 percent for the period of 
April 7, 1986 through March 18, 1992

The medical records show that, beginning on April 7, 1986, 
the veteran was seen at VA with complaints of a chronic cough 
and sore throat.  Further medical investigation resulted in 
the first definitive diagnosis of pulmonary sarcoidosis.  

However, the clinical findings from evaluations in April and 
May 1986 do not reveal that the veteran's condition was more 
than mild in severity (e.g., she was not short of breath and 
her lungs had  mild crackles).  Under "old" Diagnostic 
Codes 6802 and 6602 (effective prior to October 7, 1996), she 
does not meet the criteria for a 30 percent rating.  

However, VA medical records show that, beginning on June 2, 
1986, the veteran does meet the criteria for a 30 percent 
rating under old Diagnostic Code 6802.  In June 1986, she was 
hospitalized for sarcoidosis and discharged three days later 
on Prednisone (steroid) therapy every other day, which she 
continued to take into the following year.  

Her pulmonary function tests conducted in June 1986, August 
1986, June 1987 and August 1990 show that overall her 
condition was moderately disabling.  These tests were 
interpreted as showing moderate ventilatory defect.  
(Although the criteria that rates pulmonary conditions based 
on pulmonary function study tests --i.e., Codes 6600 and 6602 
-- are not effective until October 7, 1996, the criteria are 
nevertheless instructive in terms of providing a guideline as 
to whether test results are mild, moderate, etc.).  

Additionally, beginning in June 1986 medical records indicate 
that the veteran had continuing shortness of breath, chronic 
cough, wheezing at times, and a decrease in exercise 
tolerance.  Although she stopped taking steroid therapy nine 
months after her June 1986 hospitalization, she continued to 
take other medications such as Albuterol inhaler for her 
respiratory symptoms.  

The Board finds that the record demonstrates that the 
veteran's pulmonary sarcoidosis was 30 percent disabling 
beginning on June 2, 1986 through March 18, 1992.  During 
this period, however, there is no clinical evidence of a 
severe condition with severe dyspnea on slight exertion and 
marked impairment of health, which would be required for a 60 
percent rating under old Diagnostic Code 6802.  

Moreover, there is no clinical evidence of severe bronchial 
asthma and marked dyspnea on exertion between attacks, which 
would be required for a 60 percent rating under old Code 
6602.  Therefore, a rating in excess of 30 percent is not 
warranted for this period.  


C.  A rating in excess of 60 percent for the period of 
March 19, 1992 to the present

The medical records show that, beginning on March 19, 1992, 
the veteran was hospitalized at VA with sarcoidosis.  Her 
pulmonary function test results at the time evidence a 
worsening in the veteran's condition.  A VA doctor in March 
1992 characterized the veteran's lung condition as severe, 
and beginning in April 1992 the veteran was started on 
steroid therapy (which was prescribed in a tapering dose).  

Considering all the evidence and the "old" Diagnostic Codes 
6802 and 6602, the Board finds that no more than a 60 percent 
evaluation is reflected in the objective manifestations of 
the veteran's pulmonary sarcoidosis.  In order to satisfy the 
criteria for a 100 percent rating under old Diagnostic Code 
6802, she would have to show her pulmonary condition was 
pronounced, with pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit, dyspnea at 
rest, and other evidence of severe impairment of bodily vigor 
producing total incapacity.  

In order to satisfy the criteria for a 100 percent rating 
under old Diagnostic Code 6602, she would have to show that 
her condition was marked by pronounced bronchial asthma with 
severe dyspnea on slight exertion between attacks and marked 
loss of weight or other evidence of severe impairment of 
health.  Overall, the medical record does not show her 
pulmonary condition is reflective of this criteria.  

The medical records beginning in March 1992 show that, 
although the veteran had a severe stage of pulmonary 
sarcoidosis (as characterized by private and VA doctors), her 
condition was not pronounced and her pulmonary function tests 
did not show markedly severe results.  She had chronic 
dyspnea on exertion but, as she noted at a 1994 hearing, 
Prednisone helped.  

An August 1994 outpatient record indicates that she still had 
exertional dyspnea after walking one block.  Moreover, there 
is no indication in the medical records that she had marked 
loss of weight or other evidence of severe impairment of 
health, or that she was totally incapacitated.  Moreover, 
pulmonary function tests, such as that of November 1995 while 
hospitalized at Baptist Medical Center, were interpreted as 
showing no more than moderate to severe ventilatory deficit.  
A review of these findings shows they are not reflective of 
the criteria for a 100 percent rating under old Diagnostic 
Codes 6802 and 6602.  

Thus, under the old rating criteria of Diagnostic Codes 6802 
and 6602, the disability picture from pulmonary sarcoidosis 
is shown to be consistent the criteria for a 60 percent 
rating rather than a 100 percent rating.  38 C.F.R. § 4.7.  

However, in considering all the evidence and the new rating 
criteria of Code 6602, the Board finds that a 100 percent 
evaluation is warranted for the veteran's service-connected 
respiratory condition, effective on October 7, 1996, the date 
on which the new criteria are applicable.  

A careful review of the veteran's pulmonary function tests 
administered after October 1996 shows that overall her 
respiratory condition does not meet the pulmonary function 
criteria (i.e., FEV-1 and FEV-1/FVC) for a rating higher than 
60 percent under Code 6600 or 6602.  

The results of those tests (i.e., an FEV-1 of no less than 44 
percent predicted and an FEV-1/FVC of no less than 52 
percent) show that her pulmonary functioning is demonstrated 
to be no more than 60 percent under those codes.  
Nevertheless, beginning in October 1996 medical records 
reflect that the veteran was dependent on steroid therapy 
(i.e., Prednisone and Medrol) for control of her respiratory 
disability.  

In regard to the foregoing, her service-connected respiratory 
disability meets the criteria for a 100 percent rating under 
new Code 6602, effective on October 7, 1996.  

The Board also notes that the new criteria for a 100 percent 
rating for pulmonary sarcoidosis under Diagnostic Code 6600 
(for chronic bronchitis) includes pulmonary hypertension 
(shown by Echo or cardiac catheterization).  

The veteran is service connected for pulmonary hypertension 
as secondary to his pulmonary sarcoidosis.  The VA 
examination reports reflect that pulmonary hypertension was 
not shown on Echo and that a cardiac catheterization was not 
necessary in her case.  

In sum, the medical evidence supports the veteran's claims 
for a higher rating in the following periods:  a 30 percent 
rating under old Code 6802 effective beginning on June 2, 
1986 through September 6, 1990, and for a 100 percent rating 
under new Code 6602 effective beginning on October 7, 1996 to 
the present.  

Thus, to this extent, the claims for a higher rating are 
granted.  



ORDER

The veteran's service-connected pulmonary sarcoidosis, with 
history of bilateral carotid gland enlargement and asthma, is 
to be rated as follows:  no percent on December 14, 1981; 10 
percent on April 7, 1986; 30 percent on June 2, 1986; 60 
percent on March 19, 1992, and 100 percent on October 7, 
1996; and to the extent indicated, the claim for increase is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

